DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Initially, the examiner would like to remind Applicant that because there was no traversal of the examiner’s official notice statements in the previous office action in the arguments filed 12/14/2021 (no adequate traversal of examiner’s use of official notice), all features that were officially noticed (providing power supply lines to each pixel and median filters are well-known means of averaging) are now considered to be admitted prior art (see MPEP 2144.03 C).

Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding Kuriyama, Applicant argues that Kuriyama merely teaches obtaining four image pickup areas A1-A4 from a plurality of pixels, based on the predetermined number of pixels to be present in each imaging area, but does not teach dividing a captured image into a plurality of regions relative to a position that corresponds to the position of a noise generation source.  The examiner cannot agree.
	As explained in the previous office action, any pixel can be considered a noise generation source as they all produce inherent noise.  Therefore, each area divided in Kuriyama is “relative to a position that corresponds to the position of a noise generation 
	Regarding Takane, Applicant simply states that Takane fails to disclose dividing a captured image into a plurality of regions relative to a position of a singular point corresponding to a position of a noise generation source without any explanation.  As explained in the previous office action, every pixel is a noise generation source.  Therefore, any way Takane divides up the image will be relative to a position that corresponds to the position of a noise generation source.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: correction signal generation section (claims 1, 3, 5, 7-10), correction process section (claims 1, 7, 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 2, it recites that the singular point in the captured image includes noise produced by the noise generation source.  However, claim 1, from which claim 2 depends, already states that the singular point corresponds to a position of a noise generation source.  It is inherent that a point corresponding to a noise generation source includes noise.  Therefore, claim 2 does not further limit claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (JP 2005-130331A).

Regarding claim 1, Kuriyama discloses A streaking correction circuit, comprising:
a correction signal generation section (A/D converter 2, and LUT1-LUT4; figs. 1, 4) configured to generate a correction signal on based on signals of light-shielded pixels of light-shielded portions, wherein
the light-shielded portions are at edge portions (fig. 1) of a pixel array section that comprises a plurality of pixels in a matrix pattern (A1-A4; fig. 1), and 
a correction process section (light shielding unit arithmetic circuit 3 and subtractors 1-4) configured to perform a correction process on signals of the effective pixels of the pixel array section based on the correction signal ([0032]), wherein
the correction signal generation section is configured to:
divide a captured image into a plurality of regions (The image is divided into regions A1-A4 by the A/D converter 2; fig. 3) relative to a position of a singular point in the captured image, wherein the position of a singular point corresponds to a position of a noise generation source (Whatever the cutoff is for each region reads on the singular point; fig. 3); and 
generate a respective correction signal for each of the plurality of regions (PL1-PL4) based on the signals of the light-shielded pixels ([0032]-[0033]; Pcut which is generated from the light-shielded pixels is used to generate the signals PL1-PL4 using LUT1-LUT4), and
the correction process section is further configured to perform the correction process based on the respective correction signal generated for each of the plurality of regions (The correction values PL1-PL4 are subtracted from image signals D1-D4 representing areas A1-A4 at the subtraction circuits 1-4; fig. 4).

Regarding claim 2, Kuriyama discloses everything claimed as applied above (see claim 1), in addition, Kuriyama discloses, wherein the singular point in the captured image includes noise produced by the noise generation source (There is inherent noise at any pixel location and therefore wherever the cutoff for each of the areas A1-A4 is, there would be noise produced at that point).

wherein a count of the plurality of regions is based on a size of the captured image (As the division is fixed, the time of division is at the time of manufacture.  When the division is made, it is based on the size of the pixel array which is the size of the captured image, and the scanning frequency; [0016]). 

Regarding claim 7, Kuriyama discloses 
An imaging apparatus (fig. 3) comprising:
a pixel array section (1) that comprises:
a plurality of pixels (A1-A4) in a matrix pattern (fig. 3), wherein the plurality of pixels comprises light-shielded pixels and effective pixels, and each of the plurality of pixels includes a light reception section; and 
light-shielded portions (Op) at edge portions of the pixel array section, wherein the light-shielded pixels correspond to the light-shielded portions; and
a streaking correction circuit (2, 3, 4) configured to correct streaking of signals of the effective pixels of the pixel array section, wherein the streaking correction circuit includes:
a correction signal generation section (A/D converter 2, and LUT1-LUT4; figs. 1, 4) configured to generate a first correction signal based on signals of the light-shielded pixels of light-shielded portions; and
a correction process section (light shielding unit arithmetic circuit 3 and subtractors 1-4) configured to perform a correction process on the signals of effective pixels based on the first correction signal ([0032]), wherein
the correction signal generation section is configured to:
divide a captured image into a plurality of regions (The image is divided into regions A1-A4 by the A/D converter 2; fig. 3) relative to a position of a singular point in the captured image, wherein the position of a singular point corresponds to a position of a noise generation source (Whatever the cutoff is for each region reads on the singular point; fig. 3) and 
generate a respective correction signal for each of the plurality of regions (PL1-PL4) based on the signals of the light-shielded pixels ([0032]-[0033]; Pcut which is generated from the light-shielded pixels is used to generate the signals PL1-PL4 using LUT1-LUT4), and
the correction process section is configured to perform the correction process based on the respective correction signal generated for each of the plurality of regions (The correction values PL1-PL4 are subtracted from image signals D1-D4 representing areas A1-A4 at the subtraction circuits 1-4; fig. 4).

Regarding claim 8, Kuriyama discloses everything claimed as applied above (see claim 7), in addition, Kuriyama discloses, wherein the correction signal generation section comprises a non-volatile memory to which a second correction signal (Mdata1-Mdata4; [0064]; fig. 8) acquired in advance is written (As Mdata1-Mdata4 are fixed and written in advance, it is inherent they are stored in a non-volatile memory as a volatile memory would require these values to be rewritten every time.), and
at a time of activation of the imaging apparatus, the correction signal generation section is further configured to read out the second correction signal from the non-volatile memory for use in the correction process ([0068]-[0069];correction values PL1-PL4 are multiplied by Mdata1-Mdata4 to generate the corrected pixel data.).

Regarding claim 9, Kuriyama discloses everything claimed as applied above (see claim 8), in addition, Kuriyama discloses, wherein the correction signal generation section is further configured to derive the second correction signal (Mdata1-Mdata4) from an evaluation measurement result (Measurements of voltage drop amounts; [0068]). 
 
Regarding claim 10, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated above (see claim 7).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takane.

Regarding claim 1, Takane discloses A streaking correction circuit comprising:
a correction signal generation section (110,116, 112; fig. 4) configured to generate a correction signal based on signals of light-shielded pixels of light-shielded portions (OB area), wherein
the light-shielded portions are at edge portions (fig. 1) of a pixel array section that comprises a plurality of pixels in a matrix pattern (18; fig. 1); and
the plurality of pixels comprises the light-shielded pixels and effective pixels, and each of the plurality of pixels includes a light reception section; and
a correction process section (114) configured to perform a correction process on signals of the effective pixels of the pixel array section (Output from AFE 30; fig. 4) based on the correction signal (110, 116, 112; fig. 4), wherein
the correction signal generation section is configured to:
divide a captured image into a plurality of regions (The image is divided into regions of smear occurrence and no smear occurrence at S14; [0075]; fig. 6) relative to a position of a singular point in the captured image, wherein the position of a singular point corresponds to a position of a noise generation source (A position of smear in the image.); and 
generate a respective correction signal for each of the plurality of regions (Either the black level correction values based on OB at S24 or a smear correction value at S20) based on the signals of the light-shielded pixels (S24 values are calculated directly from OB average value and S20 values are calculated by multiplying a smear correction value by a coefficient obtained by interpolating the smear correction value and the OB average value; [0075]), and
the correction process section is further configured to perform the correction process based on the respective correction signal generated for each of the plurality of regions (The correction values are subtracted from image signals at the subtraction circuit 114).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of AAPA.
 Regarding claim 3, Kuriyama discloses everything claimed as applied above (see claim 2), however, Kuriyama fails to explicitly disclose the noise generation source includes a power line disposed in the pixel array section.  However, the examiner takes maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by AAPA.
Kuriyama teaches a pixel array.  AAPA teaches providing each individual pixel with a power line for resetting the pixel is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Kuriyama by applying the technique of providing a power line to each of the pixels to achieve the predictable result of resetting each pixel.  If a power line is provided to each pixel, the undisclosed cutoffs between areas A1-A4 would include a power line as claimed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane in view of Elikhis et al. (US 2017/0126999 A1) hereinafter referenced as Elikhis.

Regarding claim 4, Takane discloses everything claimed as applied above (see claim 1), in addition, Takane discloses, wherein the correction signal generation section (110,116, 112; fig. 4) is further configured to:
calculate, of the light-shielded pixels of the light-shielded portions, an average value of light-shielded pixel data (S12)…and 
generate the correction signal from the calculated average value (S24, S20; [0075]). 
However, Takane, fails to explicitly disclose the average excludes defective pixels.  However, the examiner maintains that it was well known in the art to provide this, as taught by Elikhis. 
In a similar field of endeavor, Elikhis discloses wherein the correction signal generation section (2202, 2203) is further configured to:
calculate, of the light-shielded pixels of the light-shielded portions, an average value of light-shielded pixel data excluding defective pixel data with a luminance level in excess of a given threshold (A defective pixel in the light-shielding section inherently has a luminance level in excess of a given threshold since it would otherwise ideally have a luminance level of 0.); and 
generate the correction signal from the calculated average value ([0120]).
.


	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane in view of Elikhis further in view of AAPA.

Regarding claim 5, Takane and Elikhis, the combination, discloses everything claimed as applied above (see claim 4), in addition, Elikhis discloses, wherein the correction signal generation section is further configured to calculate the average value of the light-shielded pixel data excluding the defective pixel data ([0120]). 
However, the combination fails to explicitly disclose that the averaging is performed by using a median filter.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by AAPA.
The combination teaches averaging the light-shielded pixel data.  AAPA teaches median filters are well-known implementations of averaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed averaging with a median filter to achieve the predictable result of using an average OB value as a correction value.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/12/2022